Office of General Counsel Please Reply to:Timothy D. Crawford Officer, Managing Counsel One Nationwide Plaza 01-09-V2 Columbus, Ohio 43215 E-mail: crawfot1@nationwide.com Tel: (614) 249-3398 Fax: (614) 249-2112 VIA EDGAR September 27, 2007 Ms. Rebecca A. Marquigny Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management 100 F. Street, NE Washington, D.C.20549-4644 Re:Nationwide Life Insurance Company Nationwide VLI Separate Account - 4 Pre-Effective Amendment No. 3 (N-6 Registration Statement, File No. 333-137202) Dear Ms. Marquigny: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide VLI Separate Account - 4 (“Variable Account”), we are filing this pre-effective amendment to the Registration Statement.The Registration Statement provides for the offering of certain life insurance policies through the Variable Account. This filing is being made electronically via EDGAR in accordance with Regulation S-T. At the outset, we acknowledge the following: § should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; § the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve Nationwide from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and § Nationwide may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We are filing this pre-effective amendment pursuant to numerous discussions with the Staff.We believe with this filing we have addressed all Staff comments. Page 2 of 2 Nationwide Life Insurance Company Nationwide VLI Separate Account - 4 Pre-Effective Amendment No. 3 In addition, we are seeking acceleration pursuant to Rule 461 with a desired effective date of September 27, 2007.We have attached the required acceleration letters to this correspondence. We appreciate your continued review of this matter.If you have any questions about this filing, please reply to me at the contact information on the first page of this correspondence. Sincerely yours, /s/ TIMOTHY D. CRAWFORD Timothy D. Crawford Officer, Managing Counsel Office of General Counsel Nationwide Life Insurance Company September 27, 2007 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide VLI Separate Account - 4 Nationwide Life and Annuity Insurance Company SEC File No. 333-137202 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation, the General Distributor of the Flexible Premium Variable Universal Life Insurance Policies to be issued by Nationwide VLI Separate Account - 4 (the “Variable Account”), respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Thursday, September 27, 2007. The undersigned is Vice President for Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Tim Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ KAREN R. COVLIN Karen R. Colvin Vice President cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products September 27, 2007 VIA EDGAR The United States Securities and Exchange Commission SEC Headquarters 100 F Street NE Washington, D.C. 20549-4644 Subject: Nationwide VLI Separate Account - 4 Nationwide Life Insurance Company SEC File No. 333-137202 Ladies and Gentlemen: Pursuant to Rule 461 of the Securities Act of 1933, Nationwide Life and Annuity Insurance Company for itself and on behalf of its Nationwide VLI Separate Account - 4 (the “Variable Account”) respectfully requests acceleration of the effective date of the Registration Statement for the Variable Account.It is desired that the registration become effective on Thursday, September 27, 2007. The undersigned is an officer of Nationwide Life Insurance Company and is duly authorized to request accelerated effectiveness of the Registration Statement. Please call Tim Crawford at (614) 249-3398 should you have questions. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ PETER A. GOLATO Peter A. Golato Senior Vice President cc: Ms. Rebecca Marquigny Stop 5-6 Office of Insurance Products
